Order entered November 15, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00670-CV

                        CHIQUITA GATSON, Appellant

                                      V.

           EPIC METRIX INC. WELLS AUTO GROUP, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-00986-2021

                                    ORDER

      Before the Court is appellant’s November 12, 2021 second motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to December 6, 2021. We caution appellant that further extension

requests will be disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE